Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 1 of 14 PageID #: 200




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 LONG ISLAND NEUROSURGICAL
 ASSOCIATES, P.C.,
                                     Plaintiff,                       Civil Action No.:
                                                                      2:18-cv-03963-JMA-AYS
                  v.

 EMPIRE BLUE CROSS BLUE SHIELD and
 DIVISION 1181 A.T.U. NEW YORK
 WELFARE FUND,

                                     Defendants.
 ----------------------------------------------------------------X


               MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
                 MOTIONS TO DISMISS THE AMENDED COMPLAINT
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 2 of 14 PageID #: 201




                                                    TABLE OF CONTENTS

 INTRODUCTION .......................................................................................................................... 3

 ARGUMENT .................................................................................................................................. 7

    I.   DEFENDANTS’ MOTION TO DISMISS THE AMENDED COMPLAINT SHOULD
    BE DENIED ................................................................................................................................ 7

       A. Standard of Review.......................................................................................................... 7

       B. The Amended Complaint States a Claim against Empire ................................................ 8

       C. LINA Does Not Demand Compensatory Damages; Consequently, Nothing Should be
       Stricken from the Amended Complaint ................................................................................. 11

       D. The Court Should Not Dismiss Count II of the Amended Complaint ........................... 12

 CONCLUSION ............................................................................................................................. 13




                                                                       i
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 3 of 14 PageID #: 202



                                                        TABLE OF AUTHORITIES

 Cases

 Ashcroft v. Iqbal, 556 U.S. 662 (2009) ........................................................................................... 8

 Atl. Plastic & Hand Surgery, PA v. Anthem Blue Cross Life & Health Ins. Co.,
 2018 U.S. Dist. LEXIS 47181 (D.N.J. Mar. 22, 2018) ................................................................. 11

 Forest Ambulatory Surgical Assocs., L.P. v. United HealthCare Ins. Co.,
 2011 U.S. Dist. LEXIS 75433 (N.D. Cal. July 13, 2011) ............................................................. 11

 Menaker v. C.D., 2018 U.D. Dist. LEXIS 187377 (E.D.N.Y. Nov. 1, 2018) ................................ 8

 N.Y. State Psychiatric Ass’n, Inc. v. UnitedHealth Grp., 798 F.3d 125 (2d Cir. 2015) ............... 11

 Nyame v. Bronx Leb. Hosp. Ctr., 2010 U.S. Dist. LEXIS 33949 (S.D.N.Y. Mar. 31, 2010) ....... 11

 Prof’l Orthopaedics Assocs. v. 1199SEIU Nat’l Ben. Fund, 697 F. App’x 39 (2d Cir. 2017) ..... 11

 Pruter v. Local 210’s Pension Tr. Fund.,
 2016 U.S. Dist. LEXIS 30499 (S.D.N.Y. Feb. 8, 2016),
 rev’d on other grounds, 858 F.3d 753 (2d Cir. 2017)................................................................... 11

 Rahul Shah v. Blue Cross Blue Shield of Mich.,
 2018 U.S. Dist. LEXIS 78948 (D.N.J. May 10, 2018) ................................................................. 11

 Statutes

 § 1132(a)(1)(B) ............................................................................................................................. 11

 NY Ins. Law § 4804(a) ......................................................................................................... 8, 9, 10
 Rules

 Fed. R. Civ. P. 12(b)(6)............................................................................................................... 7, 8
 Regulations

 § 502(a)(1)(B) ............................................................................................................................... 11

 Section 502(a) of ERISA .............................................................................................................. 12




                                                                        ii
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 4 of 14 PageID #: 203



        Plaintiff Long Island Neurosurgical Associates, P.C. (“LINA” or “Plaintiff”), hereby files

 its Opposition to Defendant Empire Blue Cross Blue Shield’s (“Empire” or “Defendant”) and

 Division 1181 A.T.U. New York Welfare Fund’s (the “Plan”) Motions to Dismiss the Amended

 Complaint (“Amended Complaint”). Patient BK was at the time of the surgery a Beneficiary of

 the Plan, a self-funded plan in which Empire was the claims administrator. Patient BK was a patient

 of LINA. For the reasons set forth below, the Court should deny Defendants’ motions to dismiss

 the Amended Complaint.

                                         INTRODUCTION

        This is an action under ERISA concerning Empire’s substantial under-reimbursement of

 LINA’s claims for neurosurgical services provided by LINA.1 The case was originally filed in

 state court and was removed by Empire on July 10, 2018 to the United States District Court,

 Eastern District New York based on Federal question jurisdiction.

        On July 8, 2016, Patient BK, a patient of Steven J. Schneider, M.D., of LINA, underwent

 urgent neurosurgery to resect a skull base legion, repair a cerebrospinal fluid fistula, reconstruct



 1
   In an ad hominem attack in the first page of its brief, Empire charges that “Plaintiff has made it
 a business practice of using this Court as a claims adjuster, filing boiler-plate complaints without
 anything more than a hope that some basis underlying its claims exist.” It is ironic that in accusing
 LINA of filing boiler-plate complaints, Empire’s argument is a word-for-word repeat of its
 argument in its other brief before this Court in Civil Action No. 2:18-cv-04229-JMS-SIL.
         Putting aside the fact that the present Amended Complaint, like the others cited, are not
 “boiler-plate” but carefully crafted and alleged, LINA should be commended, not ridiculed, for
 doing what the majority of out-of-network providers have failed to do: stand up for itself in the
 face of insurer intransigence.
         As for Empire ridiculing LINA for “using this Court” to file this and other ERISA actions
 against it, had Empire not violated the Plan terms in under-reimbursing LINA (as the “claims
 adjuster”) and had the Plan not upheld its determination on appeal LINA would not be here. It is
 here only because ERISA explicitly provides federal judicial review for adverse benefit
 determinations by health insurers such as Empire, and there is no numerical limit to the number of
 cases a plaintiff may commence no matter what Empire may believe. In fact, this is set out in
 Patient BK’s Plan at 61: “Enforce Your Rights. If you have a claim for benefits which is denied
 or ignored in whole or part, you may file suit in a state or federal court.” Genovese Decl., Exh. A.
                                                  3
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 5 of 14 PageID #: 204



 the anterior skull base with a bone graft, fascial graft and mucosal graft, insert a lumbar drain and

 perform a cisternogram (examination of spinal fluid flow). Patient BK had an encephalocele (a

 sack like protrusion of the brain and the membranes that cover the brain through an opening in the

 skull), with cerebrospinal leakage. Am. Compl. ¶ 11. This was, as Dr. Schneider later informed

 the Plan Board of Trustees, “a potentially life-threatening scenario” which could become fatal “at

 a moment’s notice.” Am. Compl. ¶ 33.

        After the neurosurgery, LINA billed a total of $137,830.50. Empire paid $3,381.96.

 LINA’s billing company appealed this reimbursement as insufficiently low and outside the Plan

 terms. Am. Compl. ¶ 13, 21.

        Empire represented in its Explanation of Benefits that LINA’s “Charge exceeds fee

 schedule/maximum allowable or contracted/legislated fee arrangement.” Am. Compl. ¶ 14.

 However, because LINA was an out-of-network provider, there was no fee schedule and no

 contracted or legislated fee arrangement. There was also no “Maximum” Allowable Amount in

 the Plan.

        Under the Plan terms, the “Allowed Charge” for an out-of-network provider is the “lesser

 of the amount that the Fund would have paid an Empire Blue Cross/Blue Shield Preferred Provider

 for the procedure or the provider’s actual charge for the procedure.” Am. Compl. ¶ 16. 2 This

 means the Plan promised to pay the in-network rate or LINA’s full billed rate, whichever was less.




 2
   This definition appears at page 18 of the Plan, concerning surgery and major medical expenses,
 which is relevant here, and differs from what appears to be a general definition at page 1. Under
 the doctrine of generalia specialibus non derogant, specific terms must prevail over general terms.
         In its brief, Empire points to the general definition as the operative provision, ignoring that
 the Plan’s Board of Trustees held that the specific definition at page 18 of the Plan applied to
 LINA’s neurosurgical procedures in this case. See Am. Compl. ¶ 37.
                                                   4
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 6 of 14 PageID #: 205



        The Amended Complaint alleges that the Plan could not have paid the in-network rate for

 these neurosurgical procedures because its claims administrator, Empire, had no neurosurgeons in

 its network in 2016 in Nassau County with Dr. Schneider’s skill and expertise and with surgical

 privileges at Patient BK’s hospital to perform the type of skull base surgery required for Patient

 BK. This was especially complicated neurosurgery, indicated by modifier -22 on two of the billed

 CPT codes. Am. Compl. ¶ 16.

        Since Empire could not have identified the in-network rate in this case, under the terms of

 the Plan it was required to have reimbursed LINA its billed amount (minus any deductible and co-

 pay amount). Am. Compl. ¶ 18.3 Empire might have avoided this outcome by negotiating a lower

 amount through a Single Case Agreement – a common contract between insurer and out-of-

 network provider negotiated for a single set of procedures on one plan member. Am. Compl. ¶

 20. Yet, Empire did nothing and should be held accountable for its inaction.

        Empire makes two irrelevant statements in its Statement of Facts. It points out (in bold)

 that Plan members are told to “verify coverage with the Fund Office.” However, whether Patient

 BK or the Patient’s Plan Participant did so or not did not affect any coverage decision on the part

 of the Plan or Empire; it is irrelevant to this case. Similarly, Empire states in bold and all-caps

 that the Plan requires precertification for certain types of admissions and procedures. Again,

 whether the Plan Participant obtained precertification (LINA obtained preapproval) was irrelevant

 because neither the Plan nor Empire denied coverage on this basis. The issue in this case is the




 3
   In any event, it is extraordinarily unlikely that $3,381.96 was the total 2016 in-network rate for
 the six neurosurgical procedures Dr. Schneider performed, such that LINA was not even paid the
 promised in-network rate. How Empire actually reimbursed LINA – whether by Medicare rates
 or some other methodology, must await discovery.
                                                  5
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 7 of 14 PageID #: 206



 amount of reimbursement based on the terms of the Plan, not Plan coverage, since the procedures

 were covered.

        LINA, through its billing company, filed appeals of the under-reimbursement on November

 1, 2016. Am. Compl. ¶ 21. Empire responded directly to Dr. Schneider on November 19, 2016,

 stating that the “charges for the services rendered have been processed correctly.” There was no

 explanation or rationale for how Empire processed the claim or what Plan terms it followed. Am.

 Compl. ¶ 22.

        LINA sent a second-level appeal to Empire on December 6, 2016. Empire responded on

 December 23, 2016: “This claim was paid at the Maximum Allowed Amount as the provider is

 non participating with the member’s contract.” Am. Compl. ¶ 24.4

        On August 31, 2017, LINA’s outside counsel sent an appeal letter to the Plan requesting

 that it reprocess the claim. On December 30, 2017, the Plan responded through counsel that LINA

 was entitled to what the Plan would have paid an in-network provider and that this was what was

 paid. Am. Compl. ¶¶ 29-30.5

        On March 22, 2018, at the request of Plan counsel, Dr. Schneider of LINA wrote a letter

 to the Plan’s Board of Trustees describing Patient BK’s medical condition. He noted that the

 patient’s leakage of cerebrospinal fluid “presented a life-threatening scenario, which could lead to

 meningitis and even death.” Am. Compl. ¶ 33. This confirmed that the July 8, 2016 neurosurgery

 was performed on an urgent basis.




 4
    Since the Plan did not have a Maximum Allowed Amount term (which is a different
 reimbursement methodology called for in other plans), this statement concedes that Empire’s
 reimbursement of LINA’s neurosurgery was in violation of the terms of the Plan.
 5
   This and subsequent representations by the Plan directly contradict Empire’s statement on
 December 23, 2016.
                                                  6
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 8 of 14 PageID #: 207



        Dr. Schneider also confirmed the deeply complex nature of this neurosurgery and that he

 had developed the surgical techniques to perform it: “The patient required a unique approach to

 the leakage. The defect was in the anterior skull base. . . This required specialized techniques,

 which are minimally invasive, which was something I pioneered on Long Island in the early 1990s.

 This type of minimally invasive skull base surgery requires a great deal of experience and special

 skill, which requires an individual such as myself who had developed these techniques.” Am.

 Compl. ¶ 33.

        On May 30, 2018, the Plan’s outside counsel sent a letter stating that the Plan’s Board of

 Trustees denied LINA’s appeal and determined that LINA was entitled to the lesser of what LINA

 actually charged or what the Plan would have paid an in-network provider, which is what LINA

 received. Am. Compl. ¶ 37.

        Having represented that it paid the correct amount under the terms of the Plan, the Board

 of Trustees then stated that it overpaid and demanded that $3,381.96 be recouped with interest. In

 a bullying tactic, the Plan’s counsel threatened to file a counterclaim should the Plan be sued. Am.

 Compl. ¶ 38. (As of the date of the filing of this brief, this threatened litigation appears to have

 been a bluff, but the recoupment demand remains live.)

        LINA thereby exhausted its administrative remedies.

                                           ARGUMENT

        I.      DEFENDANTS’ MOTIONS TO DISMISS THE AMENDED COMPLAINT
                SHOULD BE DENIED

                A.      Standard of Review

        A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests whether facts have been alleged

 in more than a conclusory manner and provides the defendant a fair understanding of what the

 plaintiff’s allegations are and the legal basis for recovery. A claim for relief must be plausible

                                                  7
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 9 of 14 PageID #: 208



 when a plaintiff pleads facts permitting the court to draw a reasonable inference that the defendant

 is liable for the alleged misconduct -- not that plaintiff has proven these facts or rebutted

 defendant’s defenses or factual arguments. Ashcroft v. Iqbal, 556 U.S. 662 (2009); Menaker v.

 C.D., 2018 U.S. Dist. LEXIS 187377 (E.D.N.Y. Nov. 1, 2018), at *5-*6. The time to proffer

 evidence is at summary judgment, and the time to adjudicate disputed material facts is at trial.

                B.      The Amended Complaint States a Claim against Empire

        Defendants do not contend that the Amended Complaint fails to allege exhaustion of

 administrative remedies, that LINA lacks standing because of an anti-assignment provision, or that

 the benefits at issue were not covered under the Plan. Rather, in contending that LINA fails to

 state a claim under Fed. R. Civ. P. 12(b)(6), Empire states: “Plaintiff does not reference a single

 provision of the Plan that has been allegedly violated. Nor does the Amended Complaint contain

 factual allegations sufficient to demonstrate that there was an underpayment for any medical

 services, as required by the Second Circuit. Instead, the Amended Complaint merely alleges in a

 conclusory fashion that Plaintiff, an out-of-network provider, was ‘under-reimbursed’ without

 pleading any facts demonstrating that additional reimbursements are warranted under the express

 terms of the Patients’ [sic] Plan.” (emphasis in original). Empire Br. at 8.

        Let us take Empire’s contentions one at a time and compare them to what the Amended

 Complaint actually alleges.

 Empire’s Contention                    Amended Complaint’s                     Conclusion
                                        Allegations
  “Plaintiff does not reference a “Pursuant to the terms of the Plan,           This       boilerplate
  single provision of the Plan that has the “Allowed Charge” for an out-        contention is false.
  been allegedly violated.”              of-network provider is the “lesser     The         Amended
                                         of the amount that the Fund would      Complaint
                                         have paid an Empire Blue               specifically      and
                                         Cross/Blue Shield        Preferred     explicitly references
                                         Provider for the procedure or the      Plan provisions –
                                                                                more than one – that

                                                  8
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 10 of 14 PageID #: 209



                                          provider’s actual charge for the Empire has allegedly
                                          procedure.” Am. Compl. ¶ 16.     violated in this case.

                                          NY Ins. Law § 4804(a) Access to
                                          Specialty Care, ¶ 34, incorporated
                                          into the Plan. Am. Compl. ¶ 19.

                                          ¶ 27 Manner and Content of
                                          Notification    of     Benefit
                                          Determination. Am. Compl. ¶ 40.


   “Nor does the Amended Complaint        “After the surgery, LINA             This      boilerplate
   contain       factual    allegations   submitted an invoice to Empire on    contention is also
   sufficient to demonstrate that there   a CMS-1500 form, as required, for    false. The Amended
   was an underpayment for any            $137,830.50, representing the        Complaint alleges
   medical services, as required by the   following CPT codes, for which       the specific amount
   Second Circuit.”                       Empire determined the Paid           that was under-
                                          amount was $3,381.96.” Am.           reimbursed.
                                          Compl. ¶ 13. The Amended
                                          Complaint goes on to allege the
                                          precise CPT codes billed, the
                                          Billed Amounts, and the Paid
                                          Amounts.

                                          “Other      than    neurosurgeons    The Plan could not
                                          affiliated with LINA, there were     have paid the in-
                                          no neurosurgeons with Dr.            network rate because
                                          Schneider’s skill and expertise to   there was no in-
                                          perform the complex surgery that     network rate to pay
                                          was performed for Patient BK.”       based      on     the
                                          Am. Compl. ¶ 17.                     complexity of the
                                                                               surgical procedures
                                          “Empire should have determined       performed on this
                                          that it did not have an appropriate  patient. Two of the
                                          provider in its network [consistent  CPT codes were
                                          with NY Ins. Law § 4804(a)] and      billed with modifiers
                                          made a referral to the only          -22,     representing
                                          appropriate       provider,     Dr.  extra complexity. If
                                          Schneider. It should have paid       Empire ignored this
                                          LINA the in-network rate for these   modifier, it violated
                                          procedures, which would have         federal       coding
                                          resulted in patient BK incurring no  standards.
                                          additional costs other than the co-
                                          pay and deductible an insured Because there was no
                                                                              in-network rate to

                                                   9
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 11 of 14 PageID #: 210



                                         would be liable to pay for in- pay, pursuant to the
                                         network services.” ¶ 35.       terms of the Plan,
                                                                        LINA should have
                                                                        been paid its billed
                                                                        amount         (minus
                                                                        deductibles and co-
                                                                        pay amounts). Even
                                                                        if the in-network rate
                                                                        is used, the Amended
                                                                        Complaint alleges
                                                                        that this rate is
                                                                        improperly        low
                                                                        under the Plan. Even
                                                                        if there were an in-
                                                                        network
                                                                        neurosurgeon, he or
                                                                        she would not have
                                                                        received $3,381.96
                                                                        for specialized skull
                                                                        base neurosurgery.

                                                                            Empire should have
                                                                            applied NY Ins. Law
                                                                            § 4804(a), which was
                                                                            incorporated         by
                                                                            reference into all
                                                                            plans, but failed to do
                                                                            so.
   “Instead, the Amended Complaint       ¶¶ 16-18, 33-34 plead facts        Nowhere in the
   merely alleges in a conclusory        demonstrating that additional      Amended Complaint
   fashion that Plaintiff, an out-of-    reimbursement is warranted under   does LINA allege
   network provider, was ‘under-         the terms of Patient BK’s Plan.    that it was simply
   reimbursed’ without pleading any      There is nothing “conclusory”      “under-reimbursed.”
   facts demonstrating that additional   about the allegations of any of    Even in ¶ 44 LINA
   reimbursements are warranted          these paragraphs.                  alleges        “under-
   under the express terms of the                                           reimbursed . . . in
   Patients’ [sic] Plan.”                                                   violation of the terms
                                                                            of the Certificate of
                                                                            Insurance and in
                                                                            violation of ERISA .
                                                                            . .” These Plan terms
                                                                            are referenced in the
                                                                            Amended
                                                                            Complaint.




                                                 10
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 12 of 14 PageID #: 211



         Defendant’s motion to dismiss on these grounds should be denied.6

                 C.      LINA Does Not Demand Compensatory Damages; Consequently,
                         Nothing Should be Stricken from the Amended Complaint

         In a curious paragraph-long boilerplate section of its brief, Empire peremptorily states that

  Plaintiff “seeks compensatory damages” and that such relief must be stricken. Empire does not

  point to any place in the Amended Complaint – in Count I or the Wherefore clause – where this is

  true. This is for good reason. Plaintiff does not seek compensatory damages. ERISA does not

  permit such damages.      It seeks “unpaid benefits” under § 502(a)(1)(B), statutory interest,

  attorneys’ fees and costs (Counts I and II), an order for Empire to recalculate and issue unpaid

  benefits to Plaintiff, and declaratory relief (Wherefore Clause).

         This type of boilerplate briefing on the part of Empire is both ironic given Empire’s rhetoric

  about LINA’s so-called “boiler-plate complaints” (which turn out to be demonstrably false), and

  a waste of the Court’s time.




  6
    Defendant’s citations are inapposite. In Prof’l Orthopaedics Assocs. v. 1199SEIU Nat’l Ben.
  Fund, 697 F. App’x 39 (2d Cir. 2017); Atl. Plastic & Hand Surgery, PA v. Anthem Blue Cross Life
  & Health Ins. Co., 2018 U.S. Dist. LEXIS 47181 (D.N.J. Mar. 22, 2018); Pruter v. Local 210’s
  Pension Tr. Fund., 2016 U.S. Dist. LEXIS 30499 (S.D.N.Y. Feb. 8, 2016), rev’d on other grounds,
  858 F.3d 753 (2d Cir. 2017); and Forest Ambulatory Surgical Assocs., L.P. v. United HealthCare
  Ins. Co., 2011 U.S. Dist. LEXIS 75433 (N.D. Cal. July 13, 2011), the plaintiffs failed to cite the
  plan terms that entitled them to ERISA benefits, unlike here. Empire cherry-picks the quotation
  in Rahul Shah v. Blue Cross Blue Shield of Mich., 2018 U.S. Dist. LEXIS 78948 (D.N.J. May 10,
  2018), omitting the court’s statements that the plaintiff’s demand for full billed charge fly in the
  face of his allegations that the patient owed deductibles and co-pays under the Plan, and that it
  reimbursed 70% of certain of his services and did not cover others at all. In N.Y. State Psychiatric
  Ass’n, Inc. v. UnitedHealth Grp., 798 F.3d 125 (2d Cir. 2015), the court did not affirm the dismissal
  of a § 1132(a)(1)(B) claim; it affirmed a dismissal of a Mental Parity Act claim. It upheld §
  1132(a)(1)(B) claims against United as the claims administrator. In Nyame v. Bronx Leb. Hosp.
  Ctr., 2010 U.S. Dist. LEXIS 33949 (S.D.N.Y. Mar. 31, 2010), the court dismissed the complaint
  because the plaintiff failed to allege with more than a conclusory allegation that he was covered
  by the hospital’s severance plan, that he was a participant of the plan, and failed to plead the
  amount of severance benefits to which he was entitled. By contrast, LINA pled each of the
  elements of the § 502(a)(1)(B) claim here.
                                                   11
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 13 of 14 PageID #: 212



                 D.      The Court Should Not Dismiss Count II of the Amended Complaint

         Defendant Division 1181 A.T.U. New York Welfare Fund filed a one-page brief

  incorporating by reference the brief in support of Empire’s motion to dismiss. However, the

  Amended Complaint alleges Count II against this Defendant under ERISA that is separate and

  apart from the claim against Empire. Empire functions as the Plan’s Claims Administrator. The

  Plan is the Plan Sponsor and Plan Administrator of the Plan. It is obligated, under the express

  terms of the Plan, to pay benefits to Plan participants and beneficiaries (such as Patient BK) in

  accordance with ERISA. Am. Compl. ¶¶ 10, 48. The Plan is self-funded, meaning that it is liable

  for all medical claims itself. Empire does not insure these claims.

         The Plan Board of Trustees adjudicates appeals. Genovese Decl., Exh. A at 49-51. It

  notifies claimants whether appeals are granted or denied. Under the Plan, the Board of Trustees,

  when it denies an appeal, must provide the specific reason(s) for the denial; the reference to

  specific Plan provisions on which the denial was based; must state that the claimant has access to

  all documents, records, and other information relevant to the benefit claim, and must state that the

  claimant may commence an action under section 502(a) of ERISA. Id. at 50. When the Plan

  Board of Trustees’ denials in this case failed to contain this required language, this is actionable

  under ERISA against the Plan.

         The Plan also states that the “Board of Trustees has the power and sole discretion to

  interpret, apply, construe and amend the provisions of the Plan and make all factual determinations

  regarding the construction, interpretation and application of the Plan. The decision of the Board

  of Trustees is final and binding.” This power and discretion make the Board of Trustees a fiduciary

  under the Plan.




                                                  12
Case 2:18-cv-03963-JMA-AYS Document 28 Filed 03/11/19 Page 14 of 14 PageID #: 213



         When LINA appealed to the Plan’s Board of Trustees, its counsel demanded that the exact

  amount it had paid, $3,381.96, be recouped with interest, such that LINA, as the price for

  appealing, would be paid nothing. The Plan’s counsel also stated that should LINA commence an

  action in court under ERISA – which was its statutory right – it would bring a counterclaim. Thus,

  the Plan and its counsel attempted to threaten and bully LINA into surrendering its ERISA rights.

  There is no allegation in the Amended Complaint that Empire had anything to do with this

  misconduct. Count II against the Plan, but not Count I against Empire, will also focus on this

  aspect of the allegations.

         As a result, Count II is a significantly different claim from Count I. Since the Plan did not

  move to dismiss Count II, it should not be dismissed.


                                          CONCLUSION

         For the reasons stated above, Plaintiff respectfully requests that Defendants’ Motions to

  Dismiss be denied.

  Date: February 25, 2019

                                                               /s/Robert J. Axelrod
                                                               AXELROD LLP
                                                               800 Third Avenue, Suite 2800
                                                               New York, NY 10022
                                                               (646) 448-5263
                                                               rjaxelrod@axelrodllp.com

                                                               Counsel to Nan Geist Faber, P.C.

                                                               /s/ Nan Geist Faber, Esq.
                                                               NAN GEIST FABER, P.C.
                                                               996 Dartmouth Lane
                                                               Woodmere, NY 11598
                                                               (516) 526-2456
                                                               nfaber@nangeistfaber.com

                                                               Attorney for Long Island
                                                               Neurosurgical Associates, P.C.

                                                  13
